Case 1:18-cr-20269-MGC Document 364-1 Entered on FLSD Docket 03/19/2020 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-20269-CR-COOKE
UNITED STATES OF AMERICA,
Plaintiff,
vs.
NOE REINA DE LA CRUZ, et al.,

Defendants.

IN RE:
LV LENDING LLC,

Third-Party Petitioner.
/

 

STIPULATION AND SETTLEMENT AGREEMENT

The United States of America (the “United States”) and Petitioner LV Lending LLC
(“Petitioner”) (collectively, the “Parties”) hereby stipulate and agree as follows in order to avoid
protracted litigation in this matter:

l. The Court has jurisdiction over the Parties to the Stipulation and Settlement
Agreement (the “Agreement”), the Subject Property, which is defined in paragraph 3, and the subject
matter of the Agreement.

2: The terms of the Agreement are subject to the approval by the Court, and any
violation of any term or condition shall be construed as a violation of an order of the Court.

3. On or about February 4, 2019, the Court entered a Preliminary Order of Forfeiture,
preliminarily forfeiting, among other assets, real property located at 3084 SW 112" Avenue, Davie,

Florida (the “Subject Property”). Preliminary Order of Forfeiture, ECF No. 50.
 

Case 1:18-cr-20269-MGC Document 364-1 Entered on FLSD Docket 03/19/2020 Page 2 of 6

4. The United States posted notice of the criminal forfeiture on an official government
internet website (www.forfeiture.gov) for a period of 30 days. See Decl. of Publication, ECF No.
305; 21 U.S.C. § 853(n)(1); Fed. R. Crim. P. 32.2(b)(6).

5S. Additionally, the United States sent direct notice to any person who reasonably
appeared to be a potential claimant with standing to contest the forfeiture of the Property, or such
person was on actual notice of the forfeiture. See Fed. R. Crim. P. 32.2(b)(6); accord 21 U.S.C. §
853(n)(1).

6. Specifically, the United States sent direct notice to potential claimant, LEBSP IRRV
TRUST, based upon an Affidavit recorded on January 25, 2019, in Official Records, Instrument No.
115575921, of the public records of Broward County, Florida, and a purported Notice of Lien
recorded on February 11, 2019, in Official Records, Instrument No. | 15608119, of the public records
of Broward County, Florida

7. The notice advised that any person, other than the defendant in the above-captioned
case, asserting a legal interest in the property sought for final forfeiture may petition the Court for a
hearing to adjudicate the validity of that person’s alleged interest, within 60 days of the first day of
publication or within 30 days of receipt of notice, whichever is earlier. Fed. R. Crim. P. 32.2(b)(6);
21 U.S.C. § 853(n)(2).

8. In addition, on March 1, 2019, the notice was posted on the Subject Property in an
open and conspicuous manner by law enforcement agents. See Return of Executed Service, ECF No.
361

9. On March 14, 2019, Petitioner filed a petition asserting a mortgage interest in the
Subject Property. See Petition and Request for Hearing Pursuant to 21 U.S.C. § 853(n)(2), ECF No.
296.

10. Moreover, on May |, 2019, the United States and the Town of Davie (“Davie”)
2
 

Case 1:18-cr-20269-MGC Document 364-1 Entered on FLSD Docket 03/19/2020 Page 3 of 6

entered into a Stipulation and Settlement Agreement wherein: (a) Davie agreed not to contest the
final forfeiture of the Subject Property; (b) Davie agreed to release all liens on the Subject Property
to facilitate the sale of the Subject Property; and (c) upon obtaining a final order of forfeiture of the
Subject Property, the United States agreed to remit to Davie the sum of $45,438.11 from the net
proceeds of the sale of the Subject Property in full satisfaction of any claim Davie has or may have
in the Subject Property. ECF No. 315-1. An Order approving the Stipulation and Settlement
Agreement between the United States and Davie was entered on May 6, 2019. See Order, ECF No.
320 (collectively, the “Davie Claim Resolution”).

ik. The Parties stipulate that the $45,438.11 monetary obligation from the United States
to Davie as part of the Davie Claim Resolution is the responsibility of the United States to pay, and
that Petitioner shall have no monetary obligation with regard to the Davie Claim Resolution.

12. The United States represents that, pursuant to its Stipulation and Settlement
Agreement with Davie, all claims and/or liens of Davie related to the Subject Property will be fully
and finally resolved up through and including the date of the United States’ payment of the
$45,438.11 to Davie as part of the Davie Claim Resolution. Additionally, the time period for any
potential claimants to make a claim asserting a legal interest in the Subject Property has expired and,
other than Petitioner and Davie, no other petitions or claims have been filed for the Subject Property.

13. Petitioner agrees that the Subject Property shall be finally forfeited to and shall vest
in the United States for disposition according to the law. To that end, Petitioner agrees to assist the
United States and cooperate fully in the forfeiture proceedings involving the Subject Property.

14. Accordingly, upon entry of the final order of forfeiture and pursuant to 21 U.S.C. §
853(n)(7), the United States will hold clear title to the Subject Property and is therefore able to
warrant good title to the Petitioner and transfer title to the Petitioner under the terms set forth below.

15. This Agreement is conditioned upon the Court’s entry of a Final Order of Forfeiture
3
Case 1:18-cr-20269-MGC Document 364-1 Entered on FLSD Docket 03/19/2020 Page 4 of 6

against the Subject Property.

16. The United States agrees that upon the entry of the Final Order of Forfeiture and
receipt of $256,415.12 from Petitioner, the United States will transfer title to the Subject Property to
Petitioner.

17. Petitioner agrees to take the Subject Property in its existing condition “as is, where
is, and with all faults” with respect to all facts, circumstances, conditions and defects, and agrees that
the United States will not be responsible for any costs and/or expenses that have been incurred or
will be incurred related to the Subject Property (except for those costs and/or expenses the United
States has actually incurred and may actually continue to incur until the time the sale of the Subject
Property to Petitioner closes), including but not limited to tax liabilities, insurance, mortgage
payments, maintenance, closing fees, and any other lien(s), claims, encumbrances. Petitioner agrees
that the United States has no obligation to inspect for, repair or correct any such facts, circumstances,
conditions or defects or to compensate Petitioner for same as the United States has specifically
bargained for the assumption by Petitioner of all costs and risk of conditions and the Parties have
structured the terms of the Agreement in consideration thereof.

18. The transfer of title of the Subject Property to Petitioner shall be in full settlement
and satisfaction of all Petitioner’s claims arising from and relating to the seizure, detention, and
forfeiture of the Subject Property.

19, If the $256,415.12 in U.S. currency is not remitted to the United States within 60
days of the entry of the Final Order of Forfeiture, Petitioner agrees to waive all claims to the Subject
Property and that the United States shall be permitted to sell the Subject Property by any means
commercially reasonable.

20. The parties further agree that payment shall be made by a cashier’s check payable to

Homeland Security Investigations, in the sum of $256,415.12 in United States currency, and sent to:
4
Case 1:18-cr-20269-MGC Document 364-1 Entered on FLSD Docket 03/19/2020 Page 5 of 6

DHS/HIS

Attn: SA Cappannelli (AIRG)

11226 NW 20" Street

Miami, Florida 33172

21. Petitioner agrees to release and hold harmless the United States, United States
Department of Justice, Homeland Security Investigations, and any agents, servants, and employees
of the United States (and any involved state or local law enforcement agencies and their agents,
servants, or employees), in their individual or official capacities, from any and all claims by Petitioner
and its agents that currently exist or that may arise as a result of the United States’ actions against
and relating to the Subject Property.

22. Petitioner agrees not to pursue any other rights it may have may have under the Note
and Mortgage, a copy of which was filed in the above-captioned matter as at ECF No. 296, including
but not limited to the right to foreclose upon and sell the Subject Property and any right to assess
additional interest or penalties.

23. Petitioner agrees to execute further documents, including voluntary dismissal of its
pending foreclosure action in Broward County, Florida for the Subject Property [Case No. CACE-
18-020259], to the extent necessary, to convey clear title to the Subject Property to the United States
and to implement further the terms of this Agreement.

24. Each of the Parties agrees to bear its own costs and attorney’s fees.

25. Petitioner has read and fully understands each provision of the Agreement, and has
freely and voluntarily signed into the Agreement.

26. | The Agreement may be executed in one or more counterparts, each of which when
executed and delivered shall be an original, and all of which when executed shall constitute one and

the same instrument.

27. |The Agreement contains the entire agreement between Petitioner and the United
Case 1:18-cr-20269-MGC Document 364-1 Entered on FLSD Docket 03/19/2020 Page 6 of 6

States.
Date: SUA12020 By:
3/18/2020
Date

A 3/2029

Date

ARIANA FAJARDO ORSHAN
United States Attorney

Nicole Grosnoff
Assistant United States Attorney

SN a

Timothy A. Kolaya, ——__J
Attorney for Petitioner, LV Lending LLC

Z

 

nati

Anthraed cpcocive for Petitioner, LV Lending LLC

 
